Assuming, arguendo, that there is merit to the defendant’s contention that the lineup at which he was identified by the complainant was suggestive, we find, as did the hearing court, that there was an independent basis for the in-court identification. During the course of the robbery, the complainant observed the defendant’s face for approximately 20 seconds and, although it was 3:00 A.M., there was a streetlight in the immediate vicinity which illuminated the scene well enough for her to see him (see, People v Rosario, 155 AD2d 563; People v Sorenson, 112 AD2d 1016, 1017; People v Washington, 111 AD2d 418, 419).
We have considered the defendant’s remaining contentions and find that they do not require reversal. Mangano, J. P., Kunzeman, Eiber and Kooper, JJ., concur.